OPINION — AG — (1) PUPILS OF SCHOOL AGE WHO ARE CONFINED IN MENTAL INSTITUTIONS BY COURT ORDER ARE LEGAL RESIDENTS OF THE SCHOOL DISTRICT WHERE THEY ARE CONFINED AND ENTITLED TO THE RIGHTS AND PRIVILEGES OF THE SCHOOL SYSTEM WHEREIN THE MENTAL INSTITUTION IN LOCATED. (2) THE BOARD OF EDUCATION OF THE SCHOOL DISTRICT IN WHICH THE MENTAL INSTITUTION IS LOCATED, HAVING CUSTODY AND CONTROL OF MINORS NEEDING TREATMENT, HAS THE FINAL AUTHORITY IN DETERMINING WHICH STUDENTS SHOULD BE ADMITTED TO SCHOOL WITHIN SUCH DISTRICT, UNDER THE RULES AND REGULATIONS OF THE STATE DEPARTMENT OF EDUCATION. WE FIND NO STATUTE ALLOWING SUCH A BOARD OF EDUCATION TO ARBITRARILY REFUSE TO PERMIT INSTITUTIONAL PUPILS TO ATTEND PUBLIC SCHOOL IN THE DISTRICT IN WHICH THEY RESIDE. HOWEVER, IF THE BOARD OF EDUCATION FEELS THAT IT IS IMPRACTICAL OR IMPOSSIBLE TO SUCH PUPILS TO ATTEND REGULAR CLASSES OR THAT THE ATTENDANCE OF SUCH PUPILS IS A DISTRACTING OR DANGEROUS INFLUENCE UPON THE OTHER PUPILS OF THE DISTRICT, SPECIAL EDUCATION PROGRAMS MAY BE INSTITUTED BY THE DISTRICT FOR SUCH PUPILS. CITE: 70 Ohio St. 1961, 13-1 [70-13-1], 70 Ohio St. 1961, 13-1 [70-13-1], 70 Ohio St. 1961, 13-4 [70-13-4], 70 Ohio St. 1961, 4-22 [70-4-22], 70 Ohio St. 1961, 1-16 [70-1-16], 70 Ohio St. 1961, 1-14 [70-1-14], 43A O.S. 1961 95 [43A-95] (W. J. MONROE)